        Case 7:16-cv-03592-CS-JCM Document 445
                                           444 Filed 04/15/19
                                                     04/12/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 WILLIAM DURLING, MICHAEL
 MORRIS, JAMES MORTON, JR.,
 RICHARD SOBOL, MUHAMMAD
 SULTAN and TOM WOLFF, for themselves                Case No.7:16-cv-3592-CS-JCM
 and all others similarly situated,
                       Plaintiffs,
          v.                                         Class / Collective Action

 PAPA JOHN’S INTERNATIONAL, INC.,
               Defendant.                            XXXXXXXX ORDER
                                                     [PROPOSED]




         WHEREAS, on March 19, 2019, Plaintiffs filed a Letter Motion requesting a Pre-Motion

Conference regarding Plaintiffs’ request to submit 297 consent to join forms returned after the

October 27, 2018 deadline (ECF No. 439);

         WHEREAS, on March 20, 2019, the Court granted Plaintiffs’ Letter Motion for

Conference, scheduling a Pre-Motion Conference for April 9, 2019 (ECF No. 440);

         WHEREAS, on April 2, 2019, Defendant filed its opposition to Plaintiffs’ Motion

requesting to submit 297 consent to join forms returned after the deadline ECF No. 441);

         WHEREAS, on April 9, 2019, the Parties participated in the Pre-Motion Conference and

Plaintiffs indicated that since filing their Letter Motion, an additional approximately 100

individuals had either returned consent to join forms or indicated to Plaintiffs’ counsel their

intention to do so (together with the 297 individuals, the “Late Opt-Ins”);

         IT IS HEREBY ORDERED THAT:
          For the reasons stated on the record on April 9, 2019,
         The Late Opt-Ins may join in this Action provided that, within thirty days, the putative

opt-in has submitted an opt-in discovery questionnaire to Defendant and has filed his or her

consent to join form with this Court.


56188258v.1
        Case 7:16-cv-03592-CS-JCM Document 445
                                           444 Filed 04/15/19
                                                     04/12/19 Page 2 of 2



         Any other putative opt-in who submitted his or her consent form to Plaintiffs’ counsel

after April 9, 2019 may not join in this Action absent a showing of good cause.

                                                     BY THE COURT:

                           So Ordered.

                                                     ____________________________
                                                     Hon. Cathy Seibel
                                                     United States District Judge

                                                         4/15/19




56188258v.1
